Exhibit 10.15
AGREEMENT
     This AGREEMENT (this “Agreement”), executed as of October 15, 2008, is
entered into between James S. Miller, Jr. (“Executive”) and Cadence Design
Systems, Inc. (“Cadence” or the “Company”).
     1. EXECUTIVE TRANSITION AND RELEASE AGREEMENT. Reference is hereby made to
that certain Executive Transition and Release Agreement entered into between
Executive and the Company on even date herewith (the “Transition Agreement”).
     2. EFFECTIVE DATE. This Agreement shall be contingent upon Executive’s
contemporaneous execution of the Transition Agreement and shall not become
effective until the Effective Date (as such term is defined in the Transition
Agreement). In the event that Executive revokes the Transition Agreement
pursuant to paragraph 9 thereof, this Agreement shall immediately terminate and
be of no further force or effect.
     3. ADDITIONAL DUTIES DURING THE TRANSITION PERIOD. During the first six
months of the Transition Period (as such term is defined in the Transition
Agreement), Executive shall provide such additional advice and services related
to the transition of his prior executive responsibilities as may be requested by
Cadence’s Interim Office of the Chief Executive or Chief Executive Officer, as
applicable, on an as-needed basis at mutually-convenient times. Executive’s time
rendering those services (along with the services otherwise contemplated by the
Transition Agreement) is expected to exceed twenty (20) hours per month, but
shall not exceed sixty (60) hours per month. Except as otherwise provided in
paragraph 3(b) of the Transition Agreement, Executive’s obligations hereunder
and under the Transition Agreement will not preclude Executive from accepting
and holding employment elsewhere. Consistent with the Transition Agreement,
neither party expects that Executive will resume full-time employment with
Cadence in the future and it is the parties’ intent and agreement that, due to
the limited nature of the services to be provided to the Company by Executive
hereunder and under the Transition Agreement, Executive will have experienced a
“separation from service” as defined in Section 409A of the Internal Revenue
Code of 1986, as amended, as of the Transition Commencement Date (as such term
is defined in the Transition Agreement).
     4. ADDITIONAL TRANSITION COMPENSATION. In consideration of and as
compensation for the additional services to be provided by Executive during the
first six months of the Transition Period pursuant to this Agreement, Cadence
will, for a period of six months immediately following the Transition
Commencement Date, pay Executive a monthly salary of $33,333.00, less applicable
tax withholdings and deductions, payable in accordance with Cadence’s regular
payroll schedule, commencing on the first pay date following the Effective Date.
The Company and Executive acknowledge and agree that such payments are in
addition to and not in lieu of any compensation and/or benefits payable to
Executive pursuant to the Transition Agreement. Executive acknowledges and
agrees that Executive will receive no other compensation or benefits from
Cadence in consideration of Executive’s services under this Agreement.
     5. TERMINATION. Notwithstanding anything herein to the contrary, this
Agreement and the Company’s obligations to make any future payments hereunder
shall

 



--------------------------------------------------------------------------------



 



immediately terminate upon the Termination Date (as such term is defined in the
Transition Agreement). In addition, the Company shall have the right to
terminate this Agreement and its obligations to make any future payments
hereunder in the event that the Company reasonably determines in good faith that
Executive has materially failed to perform the services described in paragraph 3
hereof after reasonable written notice of such failure and a reasonable
opportunity to cure has been provided by the Company to Executive.
     6. INTEGRATED AGREEMENT. This Agreement, along with the Transition
Agreement, is intended by the parties to be a complete and final expression of
their rights and duties respecting the subject matter of this Agreement. Nothing
herein is intended to alter or amend any rights and/or obligations of the
Company or Executive under the Transition Agreement.
     7. INCORPORATION. In addition to the above, paragraphs 10, 14, 15, 16, 17,
18 and 19 of the Transition Agreement are hereby incorporated into this
Agreement by this reference.
EXECUTION OF AGREEMENT
     The parties execute this Agreement to evidence their acceptance of it.

                  Dated: October 15, 2008       Dated: October 15, 2008      
James S. Miller, Jr.       CADENCE DESIGN SYSTEMS, INC.    
 
               
/s/ James S. Miller, Jr.
      By:   /s/ James J. Cowie    
 
         
 
James J. Cowie    
 
          Sr. Vice President & General Counsel    

2